Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 claims “A system for measuring position loss of an object during machining, the system comprising:
a portable first sensing device positioned to measure position data of the object while the object is being affected by a machining tool apparatus, wherein the first, sensing device comprises a first mounting surface and a first magnet and the first sensing device is mounted on the machining apparatus at a first position:
a computing device configured to receive the position data as an input and in response to the position data, generate an output; and a display configured to receive the output from the computing device and display the output.” Claim 11 is directed to similar subject matter. 
In short, the invention is directed to a system for determining position loss during a machining operation. Examples of such position loss, as articulated in the applicant’s published specification [0005] “can be caused by the target object slipping due to inadequate clamping, movement of the affecting member of the machining tool, or slippage, mis-calibration, or inconsistent homing within the machining tool itself. These errors often appear at random and are nearly impossible to predict, often failing to manifest in test runs with the machining tool.” By extension, any undesired occurrences 
A search for similar embodiments where a magnetic mount is used to fasten the apparatus to the machining equipment was not found. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683